Exhibit 10.26
(NOVELIS LOGO) [g13816g1381604.gif]
Novelis – Long-Term Incentive Plan (LTIP) – FY 2008 – FY 2010
Key features of the Scheme:

  1.   Title and Administration: The scheme shall be referred to as the Novelis
Long-Term Incentive Plan FY 2008 – FY 2010. The scheme will be administered by
the Human Resources team at the Novelis Corporate Office.     2.   Performance
Period: For this scheme, the performance period will be FY 2008, FY 2009 and FY
2010. The exact period of assessment will be April 1, 2007 to March 31, 2010.
Payouts, computed on the basis of performance, may be effected in July 2008,
July 2009 and July 2010.     3.   Coverage: The coverage of this scheme will be
Grade 38 and above. As of now, this will cover 170 Managers. High potential and
critical resource employees at Grade 37 and below will participate on an
exception basis.     4.   Pay Opportunity : The target pay opportunity for
Grades 38 and above will be as follows

          Grade   Long-Term Incentive Opportunity in US$
38
  $ 20,000  
39
  $ 28,000  
40
  $ 40,000  
41
  $ 55,000  
42
  $ 75,000  
43
  $ 98,000  
44
  $ 117,000  
45
  $ 155,000  
46
  $ 223,000  
47
  $ 323,000  
48
  $ 454,000  
President and COO
  $ 2,098,000  

      While this will be the target pay opportunity by grade, individual amounts
may vary, depending on performance, potential and criticality of role.

 



--------------------------------------------------------------------------------



 



  5.   Measures and application of weights to each measure to be used for
computation of LTIP: For FY 2008 – FY 2010, two measures shall be used to
compute the LTIP payouts. These measures will be applied at the overall Novelis
performance level. The two measures to be used for 2007-08 are as follows :

  a.   Economic Profit (EP): Defined as Net Operating Profit After Tax [NOPAT],
less capital charge. NOPAT equals NOPBT less 35% tax. NOPBT is EBIT subject to
certain adjustments. EBIT will be derived by adding back the Interest Cost
including amortization of debt issuance costs (net of interest Treasury Income)
to the Profit Before Tax and Minority Interest as reported in the quarterly /
annual filings. The Capital Charge will be 10% p.a. on the quarter’s average
Capital Employed. Average Capital Employed for a quarter would be the average of
the opening and closing Capital Employed. Capital Employed on any date would be
the sum of Shareholders Equity, Minority Interest and Total Debt (including
Short Term and current portion of Long Term Debt), less cash and cash
equivalents and construction work in progress. EP would be calculated at the end
of each quarter with the annual EP being the sum of the EP for each of the four
quarters. This will carry an 80% weightage on the overall plan. A manual
documenting how to calculate EP and various adjustments to be made to the EP
measure has been created and agreed upon with Novelis and Hindalco executive
management. A Committee comprised of the Novelis President, the Novelis CFO and
the Hindalco CFO will consider any situations not addressed in the manual, such
as major acquisitions, divestitures and restructuring and will recommend any
adjustments to the Vice Chairman Novelis for approval or further consideration
by the appropriate authority.     b.   Innovation EBITDA in FY 2010: Defined as
incremental EBITDA in FY 2010, attributable to innovation projects registered in
the Novelis Innovation Management Execution System [NIMES] system which includes
those projects that are true breakthrough innovation compared to CY 2006
products and projects [for example, all Fusion products] and excluding items
that are continuous improvement or normal growth and not innovation [for
example, introducing bright sheet to a Novelis plant from another Region].
Incremental innovations, such as a modified process, may count if it allows
penetration of a new market. Incremental innovations within existing markets do
not qualify as innovation EBITDA. The incremental EBITDA will be measured using
the same financial rules as the RFA process so that if incremental costs are
added to achieve the project, the calculated EBITDA is reduced by the
incremental costs. If the product replaces an existing one, only the incremental
EBITDA counts. This will carry a 20% weightage on the overall plan.

 



--------------------------------------------------------------------------------



 



  6.   Performance Measures and Targets for FY 2008 – FY 2010 : The performance
targets for EP are as follows:

  •   The FY 2008 target = $98 Million better than CY 2006     •   The FY 2009
target = $76 Million better than FY 2008     •   The FY 2010 target = $76
Million better than FY 2009     •   The cumulative target = $250 Million better
than CY 2006

The performance target for Innovation EBITDA is as follows:

  •   $50 Million incremental EBITDA in FY 2010 compared to CY 2006 products and
projects

  7.   Example of Computation – EP: The total amount of opportunity based on EP
results is 80% of the individual’s target opportunity. For example, if the
individual’s total target opportunity is $100,000, $80,000 [80%] will be based
on EP results. Each of the four tranches based on EP results [FY 2008, FY 2009,
FY 2010 and Cumulative] will be worth 20% of the individual’s total target
opportunity. For example, if the individual’s total target opportunity is
$100,000, $20,000 [20%] will be attributable to each tranche.         For each
tranche, payouts start for achievement of 70% of the EP target for that tranche.
At 70% there is no payout. At 100%, there is a target payout. At 130%, there is
a 200% of target payout. For the FY 2008 tranche, half of any payout would be
made in July 2008 and half in July 2010. For the FY 2009 tranche, half of any
payout would be made in July 2009 and half in July 2010. Any payouts for the FY
2010 tranche or the cumulative tranche are made in July 2010.         Example of
Computation – Innovation EBITDA: The total amount of opportunity based on
Innovation EBITDA results is 20%. For example, if the individual’s total target
opportunity is $100,000, $20,000 [20%] will be based on Innovation EBITDA.      
  Payouts start at 75% of the $50 Million target or $37.5 Million. There would
be no payout for Innovation EBITDA at $37.5 Million. There would be a target
payout for Innovation EBITDA at $50 Million. There would be a payout of 200% of
target for performance at 150% of the Innovation EBITDA target or $75 Million.  
  8.   Participation recommendations: For the LTIP FY 2008 – 2010, 154
participants in grades 38 and above have been recommended for a total target
opportunity of $11,149,000. Additionally, 43 participants below grade 38 have
been recommended for a total target opportunity of $526,000 or less than 5% of
the total target opportunity for grades

 



--------------------------------------------------------------------------------



 



      38 and above. The Board reserves the right to increase the total target
opportunity if it feels that is appropriate considering the difficulty of the
performance targets.

  9.   Other aspects of the plan:

  a.   An individual will be entitled to participate in the LTIP for FY 2008 –
FY 2010 if actively employed no later than March 31, 2008. Employees hired
during FY 2008, may at the discretion of management and subject to Committee
review, participate at a full or prorated level of opportunity. Employees hired
after that date will be eligible to participate in any future LTIP plans.     b.
  In the event of separation on account of resignation initiated by the
employee, any LTIP amounts earned but not yet paid will lapse. All unearned
amounts will lapse.     c.   In the event of retirement, death or disability;
any earned but unpaid LTIP tranches will be paid at the same time as everyone
else receives payment. All unearned amounts will lapse.     d.   In the event of
a company initiated separation for position elimination that is not performance
related (for example a layoff, plant closure, restructuring or sale), if not
offered a comparable position that does not require a relocation of 50 miles or
more, the treatment outlined in c. above will apply.

 